t c summary opinion united_states tax_court robert w and lila l blewett petitioners v commissioner of internal revenue respondent docket no 6277-o0s filed date glen g utzman for petitioners julie l payne for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion ‘unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - should not be cited as authority some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in grangeville idaho at the time the petition was filed respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions ’ the issue for decision is whether petitioners’ losses during constitute nondeductible passive losses under sec_469 background in robert blewett petitioner and his brother don blewett organized highland enterprises inc highland acc corporation petitioner and his brother each owned percent of the outstanding_stock of highland during throughout the year in issue highland was engaged in two separate businesses a general heavy construction business and a real_estate sales business highland’s general heavy construction business included building logging and fire roads for the u s forest service and private logging companies building roads for governmental entities constructing homes and commercial buildings and developing residential and commercial land subdivisions including the building of streets curbs petitioners concede that they improperly failed to report interest_income of dollar_figure and income of dollar_figure from a jewelry sales business on their federal_income_tax return sidewalks and the installation of utilities the activities of highland’s real_estate sales operation which did business during as highland realty included selling residential and unimproved_real_estate during both petitioner and his brother worked full- time for highland petitioner provided services to both highland’s general heavy construction business and its real_property sales activity for the former he managed the corporate office secured construction projects acquired land for property development ordered construction materials_and_supplies and assured their timely arrival at construction sites and reviewed construction progress at construction sites for the latter petitioner provided services as a real_estate broker petitioner is licensed as a real_estate broker in the state of idaho prior to highland suffered a series of setbacks that put it in a dire financial situation the setbacks included a cost overrun in excess of dollar_figure million on a road job with the u s forest service a lengthy lawsuit involving the company’s purchase of faulty equipment and deliberate interference with highland’s work by an environmental group barth first that blocked its roads and destroyed hydraulic hoses and three major pieces of equipment because of highland’s poor financial condition the company q4e- was unable to lease or purchase equipment on credit financial institutions simply would not make any loan of any type to highland highland’s continued existence depended on its obtaining equipment faced with this predicament petitioner and his brother separately purchased the necessary equipment in their individual names and separately leased it to highland there is no dispute that petitioner and his brother were engaged in an equipment_leasing activity amounting to a trade_or_business during the year in issue and the record clearly supports that characterization respondent has not raised any questions as to whether the leasing activity was for profit and we treat that matter as conceded by respondent petitioner and his brother each owned percent of the equipment that he leased to highland none of the equipment was jointly owned they leased the equipment exclusively to highland it was never used in another trade_or_business petitioners had no written rental agreement with highland during highland did not pay petitioners any rent during highland paid rent of dollar_figure and dollar_figure to petitioners and don blewett respectively during highland paid rent of dollar_figure to don blewett and no rent to petitioners at trial petitioner testified that because of highland’s poor financial condition its rental payments to the blewetts were irregular in his words you pluck all the feathers off of that - - bird and it’s not going to lay any more eggs accordingly payments were made only when either petitioner or don blewett needed the money to make payments to creditors for leased eguipment petitioners claimed a net_loss of dollar_figure from their equipment_leasing activity on schedule c profit or loss from business sole_proprietorship of their federal_income_tax return in the notice_of_deficiency respondent disallowed the entire loss on the ground that the leasing activity was subject_to the passive loss limitations of sec_469 discussion sec_469 limits the deductibility of losses from certain passive activities generally a passive_activity includes the conduct_of_a_trade_or_business in which the taxpayer does not materially participate rental_activity is generally treated as a passive_activity without regard to whether the taxpayer materially participates sec_469 rental_activity is defined as any activity where payments are principally for_the_use_of tangible_property sec_469 j ‘the loss was attributable primarily to deductions of dollar_figure and dollar_figure for depreciation and sec_179 expenses respectively a statutory exception that was added in provides that certain real_estate operators need not treat their interests in rental real_estate as passsive activities sec_469 that exception is inapplicable here because the subject of this controversy is personal_property both parties agree that petitioners’ equipment_leasing activity falls within the definition of a rental_activity in sec_469 and that the income from that activity is passive in nature unless petitioner qualifies under one of the six exceptions listed in the regulations see tarakci v commissioner tcmemo_2000_358 sec_1_469-1t a through f temporary income_tax regs fed reg date petitioner specifically relies upon the so-called incidental exception which we previously discussed in the recent and analogous case of tarakci v commissioner supra and also the so-called grouping exception sec_1_469-4 income_tax regs we agree with petitioner that the incidental exception and the reasoning of the tarakci opinion are applicable here so we discuss the rules of the grouping exception only insofar as they relate to the provisions of the incidental exception petitioners’ position is that their leasing activity is not a rental_activity because it qualifies as an exception to the definition of a rental_activity under sec_1_469-1t d temporary income_tax regs fed reg date which together with paragraph e vi provides that -temporary regulations are entitled to the same weight as final regulations with respect to the years to which they apply 89_tc_765 sec_1_469-1t temporary income_tax regs fed reg continued - j- an activity involving the use of tangible_property is not a rental_activity if the rental of such property is treated as incidental to a nonrental activity of the taxpayer sec_1_469-1t vi c temporary income_tax regs fed reg date provides c property used in a trade_or_business the rental of property during a taxable_year shall be treated as incidental to a trade_or_business activity within the meaning of paragraph e of this section if and only if-- the taxpayer owns an interest in such trade_or_business activity during the taxable_year the property was predominantly_used in such trade_or_business activity during the taxable_year or during at least two of the five taxable years that immediately precede the taxable_year and the gross rental income from such property for the taxable_year is less than two percent of the lesser of-- the unadjusted_basis of such property and the fair_market_value of such property with respect to the application of the three tests of subdivision c we consider it significant that the parties have stipulated that during petitioner owned percent of continued date is effective for taxable years beginning after date sec_1_469-11 income_tax regs fed reg date --- - the outstanding_stock of highland the equipment in question was used exclusively in highland’s trade_or_business activity throughout the year and petitioners did not receive any gross rental income from highland for the equipment respondent contends that sec_1_469-1t vi c temporary income_tax regs fed reg date is inapplicable to the instant case because it requires that a taxpayer at least temporarily stop using property in his trade_or_business and start using the property in a rental_activity respondent argues that the exception is not available when the property is used in the rental_activity and the trade_or_business activity simultaneously respondent makes three arguments in support of this construction of the regulation respondent’s arguments are set forth below but we note that in our view here respondent advocates a strained interpretation of language prepared by respondent’s own employees see ferguson v commissioner tcmemo_1992_451 in interpreting the language in question we bear in mind that respondent’s personnel drafted that language and the resolution of doubts against the draftsman is appropriate in many circumstances see id and authorities cited therein first respondent argues that sec_1_469-1t vi c temporary income_tax regs fed reg date uses the past tense when referring to the use of the property in --- - the trade_or_business respondent contends that use of the verb was in paragraph of the relevant regulation means that for the purposes of the incidental exception the property cannot be used_in_the_trade_or_business activity and the rental_activity simultaneously we are not convinced by this argument sec_1_469-1t vi c temporary income_tax regs fed reg date provides that the rental of property during a taxable_year shall be treated as incidental to a trade_or_business activity if inter alia the property was predominantly_used in such trade_or_business activity during the taxable_year or during at least two of the five taxable years that immediately precede the taxable_year emphasis added the word was in the regulation refers not only to past years but also to the current taxable_year the terms of the regulation are consistent with the conclusion that the property can be used_in_the_trade_or_business activity at any time and still satisfy the requirements for the incidental exception to the definition of a rental_activity we conclude that the language of the regulation does not require that the taxpayer must cease using the property in a trade_or_business activity before it can be used in the rental_activity second respondent cites the preamble to t d the treasury_decision promulgating sec_1_469-1t vi c -- - temporary income_tax regs fed reg date the preamble states that the exception applies if an insubstantial amount of rental income is derived from property that was recently used in a trade_or_business activity of the taxpayer and is temporarily rented id we apply a regulation according to its plain or ordinary meaning unless such interpretation would lead to absurd results or another construction is supported by unequivocal evidence of administrative intent 101_tc_78 affd without published opinion 70_f3d_1282 10th cir respondent does not suggest that the application of the plain meaning of sec_1_469-1t vi c temporary income_tax regs fed reg date leads to absurd results thus we must determine whether the language from the preamble amounts to unequivocal evidence of administrative intent to limit the exception to only those situations where the property being rented is no longer being used_in_the_trade_or_business activity the preamble does refer to the use of the property in the trade_or_business activity in the past tense and it does refer to the use of the property in the rental_activity in the present tense however in our view rather than creating a separate requirement in addition to the requirements set forth in the text of the regulations the preamble merely recites one example of a situation that would satisfy sec_1_469-1t vi c temporary income_tax regs fed reg date the preamble’s general one-sentence introductory comment concerning the regulation in question does not amount to unequivocal evidence of administrative intent that use of the property in the trade_or_business activity must cease before the property is used in the rental_activity a contrary conclusion would import into the regulation a requirement that simply is not in the terminology of the regulation third respondent cites sec_1_469-1t viii example temporary income_tax regs fed reg date hereinafter referred to as example in example a taxpayer owns an interest in a farming activity which is a trade_or_business activity and owns farmland that is used in the farming activity in and in and the taxpayer does not use the land in the farming activity instead during those years he leases the land to other parties but continues his interest in the farming activity the taxpayer is permitted to treat the rental of his land as incidental to his farming activity in and based on the gross rental income received id example does illustrate respondent’s narrow interpretation of sec_1_469-1t vi c temporary income_tax regs fed reg date example is the - only example in the regulations that applies sec_1 1t e vi c temporary income_tax regs fed reg date in our view the applicability of the regulation is not limited to the precise circumstances of an example set forth in the regulation the example plainly is illustrative rather than limiting or exclusive moreover as stated above sec_1_469-1t vi c temporary income_tax regs fed reg date permits the property to be used_in_the_trade_or_business during either the current_year or of the years that precede the taxable_year example is an illustration of the property being used in of the preceding years subdivision ii of example provides for and the taxpayer owns an interest in a trade_or_business activity and the farmland which the taxpayer leases to the rancher was used in such activity for two out of the five immediately preceding_taxable_years here petitioners’ property was used_in_the_trade_or_business during the current_year the facts of example and the facts of the instant case relate to different clauses of sec_1 1t e vi c temporary income_tax regs fed reg date respondent also argues that sec_1_469-1t vi c temporary income_tax regs fed reg date does not apply to the facts here because the rental_activity and - the trade_or_business activity must be conducted by the same entity in effect respondent argues that the regulation does not apply because the equipment_leasing activity of petitioners’ sole_proprietorship was not incidental to any other trade_or_business activity of their sole_proprietorship we previously ruled on this issue in tarakci v commissioner tcmemo_2000_358 there the taxpayer formed a sole_proprietorship that purchased equipment and leased it to a general_partnership in which the taxpayer and another individual were equal partners in the notice_of_deficiency the commissioner disallowed the taxpayer’s entire loss from his sole_proprietorship on the ground that the loss was subject_to the passive_activity_loss limitations of sec_469 the taxpayer argued that sec_1_469-1t vi c temporary income_tax regs fed reg date applied and that for purposes of that section the trade_or_business activities of the partnership were trade_or_business activities of the sole_proprietorship the commissioner contended that sec_1_469-1t e vi c temporary income_tax regs fed reg date did not apply because the equipment_leasing activity of the sole_proprietorship was not incidental to any other activity of the sole_proprietorship we held that the trade_or_business activities of the taxpayer for the year in issue included the trade_or_business - activities of the partnership for purposes of sec_1 1t e vi c temporary income_tax regs fed reg date we noted that the the regulations require the taxpayer own ‘an interest in such trade_or_business activity’ not that the taxpayer be the sole owner of the trade_or_business tarakci v commissioner supra quoting sec_1 1t e vi c temporary income_tax regs fed reg date there the taxpayer was actively involved in the affairs of the partnership substantially contribut ing both time and effort to the success of it id here petitioner’s ownership of percent of highland’s stock as well as his substantial time commitment to highland satisfies the requirement that he have an interest in such trade_or_business respondent argues that the holding of tarakci conflicts with the language of sec_1_469-1t vi c temporary income_tax regs fed reg date and sec_1 1t e viii example temporary income_tax regs fed reg date we disagree with respondent’s analysis in our view the reasoning and the holding in the tarakci case are correct and properly applicable to the facts and circumstances here the trade_or_business activities of petitioners for include the trade_or_business activities of - - highland for purposes of sec_1_469-1t vi c temporary income_tax regs fed reg date we hold that petitioners are entitled to treat their leasing activity as incidental to highland’s trade_or_business activities under sec_1_469-1t vi c temporary income_tax regs fed reg date consequently petitioners’ leasing activity is not classified as a rental_activity sec_1_469-1t d temporary income_tax regs fed reg date the passive loss limitations of sec_469 still apply to petitioners unless they meet the material_participation standard sec_469 the regulations permit a taxpayer to group an activity conducted through a c_corporation subject_to sec_469 with another activity of the taxpayer for purposes of determining whether the taxpayer materially or significantly participates in the other activity sec_1_469-4 income_tax regs since petitioners conducted an activity through a c_corporation subject_to sec_469 petitioners are entitled to group their ‘the passive loss limitations of sec_469 apply only to individuals estates trusts closely held c corporations and personal_service_corporations sec_469 a closely_held_c_corporation for purposes of sec_469 is defined as any corporation in which more than percent in value of its outstanding_stock is owned directly or indirectly by or for not more than five individuals at any time during the last half of the taxable_year sec_469 a b a since all of the stock of highland a c_corporation was owned directly by two individuals during the year in issue highland is continued -- - activities for the purpose of determining material_participation since it is undisputed that petitioner materially participated in the trade_or_business activities of highland ’ petitioners automatically meet the material_participation standard with respect to their leasing activity for the foregoing reasons petitioners’ losses during do not constitute nondeductible passive losses under sec_469 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule continued subject_to sec_469 ‘an individual is treated as materially participating in an activity for the taxable_year if the individual participates in the activity for more than hours during such year sec_1_469-5t temporary income_tax regs fed reg date the parties stipulated that during the year in issue petitioner worked or more hours per week for highland thus petitioner unquestionably satisfies the 500-hour requirement
